PER CURIAM.
This matter is before the Court for consideration of amendments to the Florida Supreme Court Approved Family Law Forms. We have jurisdiction. See art. V, § 2(a), Fla. Const.
Under Amendments to the Florida Family Law Rules of Procedure and Family Law Forms, 810 So.2d 1, 13-14 (Fla.2000), the Court internally reviews and maintains the Florida Supreme Court Approved Family Law Forms. Revisions to Florida Supreme Court Approved Family Law Forms 12.982(a), Petition for Change of Name (Adult), 12.982(c), Petition for Change of Name (Minor Child(ren)), and 12.982(f), Petition for Change of Name (Family), have become necessary as a result of 2009 amendments to section 68.07, Florida Statutes. See Ch. 2009-173, Laws of Fla. The amendments are meant to reflect the new fingerprinting and criminal history records check requirements and the clarified hearing and costs provisions under the amended statute. Other minor and editorial amendments are also made.
Accordingly, the Florida Supreme Court Approved Family Law Forms are hereby amended as set forth in the appendix to this petition, fully engrossed and ready for use. The amendments shall become effective immediately upon release of this opinion. Because the amendments were not published for comment prior to adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.1 By adoption of these forms, we express no opinion as to their correctness or applicability, or on the substance of the relevant legislation. The forms discussed herein may also be accessed and downloaded from the Florida State Courts website at www. flcourts.org/gen_public/family/formsmmles/ index.shtml.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.982(a), PETITION FOR CHANGE OF NAME (ADULT) (06/10)
When should this form be used?
This form should be used when an adult wants the court to change his or her name. This form is not to be used in connection *548with a dissolution of marriage or for adoption of child(ren). If you want a change of name because of a dissolution of marriage or adoption of child(ren) that is not yet final, the change of name should be requested as part of that case.
This form should be typed or printed in black ink and must be signed before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the county where you live and keep a copy for your records
What should I do next?
Unless you are seeking to restore a former name, you must have fingerprints submitted for a state and national criminal records check. The fingerprints must be taken in a manner approved by the Department of Law Enforcement and must be submitted to the Department for a state and national criminal records check. You may not request a hearing on the petition until the clerk of court has received the results of your criminal history records check. The clerk of court can instruct you on the process for having the fingerprints taken and submitted, including information on law enforcement agencies or service providers authorized to submit fingerprints electronically to the Department of Law Enforcement. The process may take several weeks and you will have to pay for the cost of processing the fingerprints and conducting the state and national criminal history records check.
Next, you must obtain a hearing date for the court to consider your request. If you are seeking to restore a former name, a hearing on the petition MAY be held immediately after the petition is filed. The final hearing on any other petition for a name change may be held immediately after the clerk of court receives the results of your criminal history records check. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing. You may be required to attend the final hearing. Included in these forms is a Final Judgment of Change of Name (Adult), Florida Supreme Court Approved Family Law Form 12.982(b), which the judge may use. You should check with the clerk, family law intake staff, or judicial assistant, to see if you need to bring a final judgment form with you. If so, you should type or print the heading, including the circuit, county, case number, division, and the parties’ names, and leave the rest blank for the judge to complete at your hearing or trial.
If the judge grants your petition, he or she will sign this order. This officially changes your name. The clerk can provide you with certified copies of the signed order. There will be charges for the certified copies, and the clerk can tell you the amount of the charges.
Where can I look for more information?
Before proceeding, you should read General Information for Self-Represented Litigants found at the beginning of these forms. For further information, see Section 68.07, Florida Statutes.
Special notes...
The heading of the form calls for the name of the petitioner. Your current name should go there, as you are the one who is asking the court for something. The judicial circuit, case number, and division may be obtained from the clerk of court’s office when you file the petition.
It may be helpful to compile a list of all of the people and/or places that will need a copy of your final judgment. This list may include the driver’s license office, social security office, banks, schools, etc. A list *549will help you know how many copies of your order you should get from the clerk of court after your hearing.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from IN THE CIRCUIT COURT OF THE_ IN AND FOR_
Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete. _JUDICIAL CIRCUIT, _COUNTY, FLORIDA
Case No.:__
Division:_
Petitioner.
PETITION FOR CHANGE OF NAME (ADULT)
I,{full legal name} _, being sworn, certify that the following information is true:
1. My complete present name is:_. I request that my name be changed to:_.
2. I live in_County, Florida, at {street address} _
3. I was born on {date}_, in {city}_, {county}_, {state}_, {country}_,
4. My father's full legal name:_. My mother's full legal name:_. My mother's maiden name:_
5. I have lived In the following places since birth: Dates (to/from) Address
/
/
/
/ - _ (_Please Indicate here If you are continuing these facts on an attached page.)
6. Family
[Choose all that apply]
a._I am not married.
b._I am married. My spouse's full legal name is:_
c. _I do not have child(ren).
d._The name(s), age(s), and address(es) of my child(ren) are as follows (all children, Including
those over 18, must be listed):
Florida Supreme Court Approved Family Law Form 12.982(a), Petition for Change of Name (Adult) (06/10)
*550Name {last, first, middle initial} Age Address, City, State
[[Image here]]
(_Please indicate here if you are continuing these facts on an attached paged
7. Former names [Choose all that apply]
_My name has never been changed by a court.
_My name previously was changed by court order from_
to_on {date}_,
by (court, city, and state}_.
A copy of the court order is attached.
_My name previously was changed by marriage from_
to_on {date}_,
in {city, county, and state}_.
A copy of the marriage certificate is attached.
_I have never been known or called by any other name.
_I have been known or called by the following other name(s): {list name(s) and explain where you
were known or called by such name(s)}_
8. Occupation
My occupation is:_.
I am employed at: {company and address}_
During the past 5 years, I have had the following jobs:
Dates (to/from) Employer and employer's address
/ _
/ _
/. .
/ _
/ _
(_Please indicate here if you are continuing these facts on an attached page.)
9.Business
[Choose one only]
_I do not own and operate a business.
_I own and operate a business. The name of the business is:_
The street address is:___
My position with the business is: ___
I have been involved with the business since: {date}__
Florida Supreme Court Approved Family Law Form 12.982(a), Petition for Change of Name (Adult) (06/10)
*55110. Profession [Choose one only]
_I am not in a profession.
_I am in a profession. My profession is: __ I have practiced this profession:
I have practiced this profession:
Dates (to/from) Place and address
/ _
_/ _
/ _
/ _
/ ___
{_Please indicate here if you are continuing these facts on an attached page.)
11. Education
I have graduated from the following school(s):
Degree Date of
Received Graduation School
[[Image here]]
(_Please indicate here if you are continuing these facts on an attached page.l
12.Criminal History [Choose one only]
_I have never been arrested for or charged with, pled guilty or nolo contendere to, or been
found to have committed a criminal offense, regardless of adjudication.
_I have a criminal history. In the past I have been arrested for or charged with, pled guilty or
nolo contendere to, or been found to have committed a criminal offense, regardless of adjudication. The details of my criminal history are:
Date City/State Event (arrest, charge, plea, or adjudication)
[[Image here]]
{_Please indicate here if you are continuing these facts on an attached page.)
13.Bankruptcy [Choose one only]
_I have never been adjudicated bankrupt.
_I was adjudicated bankrupt on {date}_, In {city} _,
{county}_.{state}_.
(_Please indicate here if you have filed additional bankruptcies, and explain on an attached
page.)
Florida Supreme Court Approved Family Law Form 12.982(a), Petition for Change of Name (Adult) (06/10)
*55214.Creditor^)’ Judgments [Choose one only]
_I have never had a money judgment entered against me by a creditor.
_The following creditor(s)' money judgment(s) have been entered against me:
Date Amount Creditor Court entering judgment and case number if Paid {date}
[[Image here]]
(_Please indicate here if these facts are continued on an attached page.)
15. Fingerprints and Criminal History Records Check
Unless I am seeking to restore a former name, a copy of my fingerprints has been taken in a manner approved by the Department of Law Enforcement and submitted for a state and national criminal history records check. I understand that I cannot request a hearing on my Petition until the Clerk of Court receives the results of the criminal history records check.
16. 1 have no ulterior or illegal purpose for filing this petition, and granting it will not in any manner invade the property rights of others, whether partnership, patent, good will, privacy, trademark, or otherwise.
17. My civil rights have never been suspended, or, if my civil rights have been suspended, they have been fully restored.
I understand that I am swearing or affirming under oath to the truthfulness of the claims made in this motion and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated:_ _
Signature of PETITIONER
Printed Name:_
Address:_
City, State, Zip:_
Telephone Number:_
Fax Number:_
Florida Supreme Court Approved Family Law Form 12.982(a), Petition for Change of Name (Adult) (06/10)
*553STATE OF FLORIDA COUNTYOF_
Sworn to or affirmed and signed before me on_by_.
NOTARY PUBLIC or DEPUTY CLERK
[Print, type, or stamp commissioned name of notary or deputy clerk.]
Personally known Produced identification
Type of identification produced__
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of nonlawyer}____ ,
a nonlawyer, whose address is {street}_t{city}_,
{state}_,{phone}_, helped {name}_, who is
the petitioner, fill out this form.
Florida Supreme Court Approved Family Law Form 12.982(a), Petition for Change of Name (Adult) (06/10)
*554INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.982(c), PETITION FOR CHANGE OF NAME (MINOR CHILD(REN)) (06/10)
When should this form be used?
This form should be used when parents want the court to change the name of their minor child(ren). For the purposes of this proceeding, a person under the age of 18 is a minor. This form is not to be used in connection with an adoption, dissolution of marriage, or paternity action. If you want a change of name for your child(ren) because of an adoption or paternity action that is not yet final, the change of name should be requested as part of that case.
This form should be typed or printed in black ink and must be signed before a notary public or deputy clerk. You should file the original with the clerk of the circuit court, in the county where you live and keep a copy for your records. The Petition should only be completed by one Petitioner for one child. If you wish to change the name of more than one child or if there is more than one Petitioner, you should complete and file a Supplemental Form for Petition for Change of Name (Minor Child) for each child and/or a Supplemental Form for Petition for Change of Name. The supplemental form(s) is an attachment to the petition. Be sure that the bottom of each page of each supplemental form is initialed by the petitioner(s).
What should I do next?
Unless you are seeking to restore a former name, each adult petitioner(s)’s fingerprints must be submitted for a state and national criminal history records check. The fingerprints must be taken in a manner approved by the Department of Law Enforcement. The fingerprints must be submitted to the Department of Law Enforcement for a state and national criminal history records check. The Petitioner(s) may not request a hearing on the Petition until the copy of the fingerprints are filed and the clerk of court has received the results of the criminal history records check. The clerk of court can instruct you on the process for having the fingerprints taken and submitted, including information on law enforcement agencies or service providers authorized to submit fingerprints electronically to the Department of Law Enforcement. The process may take several weeks and the parent or guardian of the minor must pay the cost of processing the fingerprints and conducting the state and national history records check.
If both parents agree to the change of name and live in the county where the change of name is sought, you may both file as petitioners. In this situation, service is not necessary, and you need only to set a hearing. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing.
If only one parent is a resident of the county where the change of name(s) is sought or only one parent asks for the child(ren)’s name(s) to be changed, the other parent must be notified and his or her consent obtained, if possible. If the other parent consents to the change of name, a Consent for Change of Name (Minor Child(ren)), Florida Supreme Court Approved Family Law Form 12.982(d), should be filed.
If the other parent does not consent to the change of name, you may still have a hearing on the petition if you have properly notified the other parent about your petition and the hearing. If you know where he or she lives, you must use personal *555service. If you absolutely do not know where he or she lives, you may use constructive service. For more information about personal and constructive service, you should refer [to] the “General Instructions for Self-Represented Litigants” found at the beginning of these forms and the instructions to Florida Family Law Rules of Procedure Forms 12.910(a) and 12.913(b) and Florida Supreme Court Approved Family Law Form 12.913(a). However, the law regarding constructive service is very complex and you may wish to consult an attorney regarding that issue.
Next, you must obtain a final hearing date for the court to consider your request. If you are seeking to restore a former name, a hearing on the petition MAY be held immediately after the petition is filed. The final hearing on any other petition for a name change may be held immediately after the clerk of court receives the results of your criminal history records check. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing. You may be required to attend the hearing. Included in these forms is a Final Judgment of Change of Name (Minor Child(ren)), Florida Supreme Court Approved Family Law Form 12.982(e), which may be used when a judge grants a change of name for a minor children). If you attend the hearing, you should take the final judgment with you. You should complete the top part of the form, including the circuit, county, case number, division, and the name(s) of the petitioner(s) and leave the rest blank for the judge to complete. It should be typed or printed in black ink. If the judge grants your petition, he or she will sign this order. This officially changes your child(ren)’s name(s). The clerk can provide you with certified copies of the signed order. There will be charges for the certified copies, and the clerk can tell you the amount of the charges.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. For further information, see section 68.07, Florida Statutes.
Special notes...
The heading of the form calls for the name(s) of the petitioner(s). This means the parent(s) who is (are) requesting the change of their child(ren)’s name(s). The judicial circuit, case number, and division may be obtained from the clerk of court’s office when you file the petition.
It may be helpful to compile a list of all of the people and places that will need a copy of the final judgment. This list may include the driver’s license office, social security office, banks, schools, etc. A list will help you know how many copies of your order you should get from the clerk of court after your hearing.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
*556[[Image here]]
*557[[Image here]]
*558[[Image here]]
*559[[Image here]]
*560[[Image here]]
*561IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks] I, {full legal name and trade name of nonlawyer} ___. a nonlawyer, whose address is {street}__ {city}__ {state}_, {phone}_, helped {name(s)}___, who Is (are) the petltloner(s), fill out this form.
PETITIONER^) MUST INITIAL HERE_ Florida Supreme Court Approved Family Law Form 12.982(c), Supplemental Petition for Change of Name (Minor Child(ren)) (06/10)
*562[[Image here]]
*563[[Image here]]
*564INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.982(f), PETITION FOR CHANGE OF NAME (FAMILY) (06/10)
When should this form be used?
This form should be used when a family-wants the court to change its name. This form is not to be used in connection with a dissolution of marriage, paternity, or adoption action. If you want a change of name because of a dissolution of marriage, paternity, or adoption action that is not yet final, the change of name should be requested as part of that case.
This form should be typed or printed in black ink and must be signed before a notary public or deputy clerk. You should file the original with the clerk of the circuit court in the county where you live and keep a copy for your records. The petition should only be completed for one adult. If you wish to change the name(s) of another adult and/or any children), you should complete and file with the clerk of court the attached Supplemental Form(s) for Petition for Change of Name (Family) for each additional family member. Be sure that the bottom of each page of each supplemental form is initialed.
What should I do next?
Unless you are seeking to restore a former name, each adult petitioner must have fingerprints submitted for a state and national criminal history records check. The fingerprints must be taken in a manner approved by the Department of Law Enforcement and must be submitted to the Department for a state and national criminal history records check. You may not request a hearing on the petition until the clerk of court has received the results of your criminal history records check. The clerk of court can instruct you on the process for having the fingerprints taken and submitted, including information on law enforcement agencies or service providers authorized to submit finger prints electronically to the Department of Law Enforcement. The process may take several weeks and you will have to pay for the cost of processing the fingerprints and conducting the state and national criminal history records check.
If any of the children for whom you are requesting this change of name are not the legal children of both adults filing this petition, you must obtain the consent of the legal parent(s). A parent not named as a petitioner in this action may consent by submitting a Consent for Change of Name (Minor Child(ren)), Florida Supreme Court Approved Family Law Form 12.982(d).
If the other parent does not consent to the change of name, you may still have a hearing on the petition if you have properly notified the other parent about your petition and the hearing. If you know where he or she lives, you must use personal service.. If you absolutely do not know where he or she lives, you may use constructive service. For more information about personal and constructive service, you should refer to the “General Instructions for Self-Represented Litigants” found at the beginning of these forms and the instructions to Florida Family Law Rules of Procedure Forms 12.910(a) and 12.913(b) and Florida Supreme Court Approved Family Law Form 12.913(a). The law on constructive service is very complex and you may wish to consult an attorney regarding constructive service.
Next, you must obtain a final hearing date for the court to consider your request. If you are seeking to restore a former name, hearing on the petition MAY *565be held immediately after the petition is filed. The final hearing on any other petition for a name change may be held immediately after the clerk of court receives the results of your criminal history records check. You should ask the clerk of court, family law intake staff, or judicial assistant about the local procedure for setting a hearing. You may be required to attend the hearing. Included in these forms is a Final Judgment of Change of Name (Family), Florida Supreme Court Approved Family Law Form 12.982(g), which may be used when a judge grants a change of name for a family. If you attend the hearing, you should take the final judgment form with you. You should complete the top part of this form, including the circuit, county, case number, division, the name(s) of the petitioner(s) and leave the rest blank for the judge to complete. It should be typed or printed in black ink.
If the judge grants your petition, he or she will sign this order. This officially changes your family’s name. The clerk can provide you with certified copies of the signed order. There will be charges for the certified copies, and the clerk can tell you the amount of the charges.
Where can I look for more information?
Before proceeding, you should read “General Information for Self-Represented Litigants” found at the beginning of these forms. For further information, see section 68.07, Florida Statutes.
Special notes...
The heading of the form calls for the name(s) of the petitioner(s). This is (are) the parent(s) who is/are requesting the change of their family’s name(s). The judicial circuit, case number, and division may be obtained from the clerk of court’s office when you file the petition.
It may be helpful to compile a list of all of the people and places that will need a copy of the final judgment. This list may include the driver’s license office, social security office, banks, schools, etc. A list will help you know how many copies of your order you should get from the clerk of court after your hearing.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
*566[[Image here]]
*567[[Image here]]
*568[[Image here]]
*569[[Image here]]
*570[[Image here]]
*571[[Image here]]
*572[[Image here]]
*573[[Image here]]
*574[[Image here]]
*575[[Image here]]
*576[[Image here]]
*577[[Image here]]

. An original and nine paper copies of all comments must be filed with the Court on or before August 23, 2010. A separate request for oral argument must be filed if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. Electronic copies of all comments also must be filed in accordance with the Court's administrative order in In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).